Citation Nr: 1401202	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for depression.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic trochanteric bursitis, right hip.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Waco, Texas.

The Veteran testified in January 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issue of entitlement to an initial evaluation in excess of 10 percent for chronic trochanteric bursitis, right hip, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's depression is manifest by occupational and social impairment with reduced reliability and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for depression have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9434 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran testified at the January 2012 hearing that the assignment of a 50 percent evaluation would satisfy her appeal for an increased evaluation for her service-connected depression.  Therefore, the grant of an evaluation of 50 percent is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to an evaluation greater than 50 percent.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent rating. 

The Board finds that the Veteran meets the criteria for a 50 percent evaluation.  The evidence consistent with a 50 percent evaluation includes a statement from a private therapist who treated the Veteran from April 2008 through June 2008 and wrote that the Veteran had depressed mood most of the day, feelings of hopelessness and worthlessness, and a lack of concentration.  At October 2008 VA treatment the Veteran reported symptoms consistent with a 50 percent evaluation, including sad mood, decreased concentration, decreased energy, isolation, crying spells, and feelings of hopelessness.  On mental status examination the Veteran's speech was slow, hesitant and monotonous, and mood was depressed.

At a December 2008 VA examination the Veteran reported symptoms consistent with a 50 percent evaluation including recurring episodes of depression during which she lacked motivation and had fatigue, anhedonia, feelings of hopelessness and helplessness, and poor concentration.  She felt she would not be fully functional at work due to depression.  The examiner felt that the Veteran seemed lethargic and that her affect was blunted.  After reviewing the claims file in September 2011the examiner wrote that there were no changes to the examination report.

At October 2009 VA treatment affect was restricted in range and mood was depressed.  The Veteran wrote in a June 2010 statement that she could not concentrate on simple tasks and had trouble remembering things.  She had feelings of fatigue, hopelessness and sadness, loss of pleasure, and worry.  January 2012 statements from family members and former co-workers state that Veteran had difficulty attending family activities and with daily activities.  The Veteran testified at the January 2012 hearing that there are days when she does not get out of bed and that she has short-term memory problems.

In light of the treatment records, VA examination, and credible lay statements, the Board finds that the severity of the Veteran's depression is consistent with a 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.


ORDER

An increased evaluation of 50 percent for depression is granted.


REMAND

At the January 2012 Board hearing, the Veteran reported that her chronic trochanteric bursitis, right hip, had worsened since the most recent examination, which was conducted in December 2008.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her chronic trochanteric bursitis, right hip.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record suggests that the Veteran's service-connected disabilities affect her ability to work.  While entitlement to a TDIU was considered in a May 2009 rating decision, that decision did not include septal hypertrophy associated with hypertension, for which service connection was granted in July 2010.  Furthermore, the results of the examination ordered herein for chronic trochanteric bursitis, right hip, must be considered in relation to entitlement to a TDIU.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  

VA treatment records to January 2012 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from January 2012 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.

2.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for an increased evaluation for chronic trochanteric bursitis, right hip, and for entitlement to a TDIU.  Document all unsuccessful attempts to obtain such records.

3.  Obtain VA treatment records dated from January 2012 to the present.  All attempts to obtain those records should be documented in the claims file. 

4.  Notify the Veteran that he may submit lay statements from herself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the nature and severity of her right hip disability and the impact of her service-connected disabilities, to include in the aggregate, on her ability to work.  She should be provided an appropriate amount of time to submit this lay evidence.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of her service-connected chronic trochanteric bursitis, right hip.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.

6.  Afford the Veteran an examination with a vocational expert to determine the impact of the service connected disabilities on her ability to secure or follow a substantially gainful occupation.  The service-connected disabilities are: sleep apnea; cervical fibroids with menorrhalgia; septal hypertrophy associated with hypertension; myofascial pain dysfunction syndrome claimed as temporomandibular disorder; degenerative disc disease of the lumbar spine; bilateral plantar fasciitis; chronic trochanteric bursitis, right hip; degenerative joint disease and chondromalacia, left knee; chronic right rotator cuff impingement syndrome; De Quervain's tenosynovitis, right hand; De Quervain's tenosynovitis, left hand; depression associated with degenerative disc disease, lumbosacral spine; hypertension; seborrheic dermatitis of the scalp and face; and right ear hearing loss.  The Veteran's educational level, prior vocational training and work experience should be considered in rendering an opinion.

7.  Then readjudicate the appeal, to include determining whether a TDIU is warranted.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


